Citation Nr: 0126214	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than April 1, 1998, 
for payment of accrued benefits for a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M. G., W. R., D. R. 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1943.  He died in April 2000.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO), which granted entitlement to accrued 
benefits based on clear and unmistakable error (CUE) in 
rating decisions dated in September 1979 and February 1981 
which failed to grant a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  The 2000 decision found that the veteran 
was entitled to TDIU from December 1, 1979.  A separate 
decision dated in June 2000 also awarded dependency and 
indemnity compensation (DIC) benefits to the appellant based 
on the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2001).  The RO informed the appellant in August 2000 that she 
had been awarded accrued benefits pursuant to controlling 
regulations, for the period April 1, 1998, through March 31, 
2000, as well as monthly DIC benefits.  The appellant 
appealed on the basis that she should be awarded accrued 
benefits for the period from December 1, 1979, to March 31, 
1998.  



FINDINGS OF FACT

1.  The veteran died on April [redacted], 2000.

2.  In May 2000, the RO received the appellant's application 
for DIC and accrued benefits by a surviving spouse.  

3.  In June 2000 the RO granted the appellant entitlement to 
accrued benefits based on findings that rating decisions 
dated in September 1979 and February 1981 contained CUE in 
that they failed to grant the veteran a TDIU; the RO also 
granted the appellant DIC compensation based on 38 U.S.C. 
§ 1318. 

4.  In August 2000, the RO informed the appellant that she 
had been awarded accrued benefits based on the grant of TDIU, 
effective from April 1, 1998, to March 31, 2000.


CONCLUSION OF LAW

The criteria required for entitlement to an effective earlier 
than April 1, 1998, for the payment of accrued benefits are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001); 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an earlier effective date 
for the award of the accrued benefits she received as a 
result of the June 2000 rating decision that found CUE in two 
prior rating decisions  A second decision dated in June 2000 
granted entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001) based on a 
finding that a total evaluation had been in effect for 10 
continuous years immediately proceeding the veteran's death.  
In a letter dated in August 2000, the appellant was informed 
that she was awarded monthly DIC benefits as well as an 
accrued benefits representing money VA owed the veteran at 
the time of his death.  She was informed that she was being 
paid benefits for the period from April 1, 1998, through 
March 31, 2000.  She was informed that the law, specifically 
38 C.F.R. § 3.1000, limits the amount of accrued benefits 
which can be paid to two years from the date of last 
entitlement.  The appellant appealed, contending that she 
should not be limited to two years of accrued benefits.  She 
seeks accrued benefits back to 1979, asserting that VA should 
pay as it was at fault for not having awarded the benefits 
years ago.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to the claim addressed here, the Board finds 
that the VA has provided the appellant with proper notice of 
the type of evidence necessary in order to complete her 
claim, and for entitlement to VA benefits.  The RO has made 
appropriate efforts to ensure that all relevant evidence has 
been associated with the claims file.  The appellant was 
offered the opportunity to present testimony at a personal 
hearing, which she and several witnesses did before both a 
hearing officer at the RO, and before a Member of the Board 
via a videoconference.  In support of her claims, she 
submitted additional evidence with waiver of RO consideration 
at the videoconference hearing, and this evidence has been 
reviewed by the Board.  See 38 C.F.R. § 20.1304 (2001)  The 
Board concludes, therefore, that the VA has complied with its 
duty to assist the appellant in developing evidence to 
substantiate her claim.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).

In this case, the requirements for entitlement to an earlier 
effective date for the award of accrued benefits are not met 
as a matter of law.  Shields v. Brown, 8 Vet. App. 346, 351-
352 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In May 2000, the VA received notice of the veteran's death.  
At that time, the appellant filed her claim and the claim was 
granted in June 2000 as previously noted.  The appellant was 
informed of her award of benefits in August 2000. 

The veteran died in April 2000.  According to VA law, certain 
accrued benefits may be payable upon the death of a 
beneficiary.  Except as otherwise provided, periodic monetary 
benefits to which a veteran was entitled to at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death (referred to as 'accrued 
benefits'), and due and unpaid for a period not to exceed two 
years, shall, upon the death of such veteran, be paid to the 
veteran's surviving spouse.  38 U.S.C.A. § 5121(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.1000 (2001).  In order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a benefits claim pending at the time of 
death or else be entitled to such benefits under an existing 
rating or decision.  Richard ex rel. Richard v. West, 161 
F.3d 719, 722 (Fed. Cir. 1998); Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Applications for accrued benefits 
must be received within one year after the date of death.  38 
U.S.C.A. § 5121(c).  

By virtue of the June 2000 decision that found CUE in the 
earlier decisions, the RO determined that the veteran was 
entitled to TDIU benefits at the time of his death.  Thus, 
the appellant is entitled to accrued benefits in accordance 
with 38 C.F.R. § 3.1000.  The RO awarded those benefits to 
the appellant effective from April 1998, which is two years 
prior to the veteran's death.  The appellant received the 
accrued benefits for the appropriate period of time under 
controlling law and regulation.  Although the Board 
acknowledges and has considered the appellant's contentions 
in this case, it is bound by the law and controlling 
regulations. 

Accordingly, the requirements for entitlement to an earlier 
effective date for the grant of accrued benefits are not met 
as a matter of law.  Shields v. Brown, 8 Vet. App. at 351-
352; Sabonis v. Brown, 6 Vet. App. at 430.  The appeal is 
denied.  



ORDER

Entitlement to an earlier effective date for the payment of 
accrued benefits prior to April 1, 1998, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

